IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 95-CA-00359-SCT
IN THE MATTER OF PETITION OF STANLEY
CARPENTER FOR ZONING VARIANCE
v.
CITY OF PETAL

DATE OF JUDGMENT:                              03/03/95
TRIAL JUDGE:                                   HON. RICHARD WAYNE MCKENZIE
COURT FROM WHICH APPEALED:                     FORREST COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                        MICHAEL CLAYTON BAREFIELD
ATTORNEY FOR APPELLEE:                         THOMAS W. TYNER
NATURE OF THE CASE:                            CIVIL - OTHER
DISPOSITION:                                   REVERSED - 9/11/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                10/2/97




     BEFORE DAN LEE, C.J., McRAE AND SMITH, JJ.


     McRAE, JUSTICE, FOR THE COURT:




¶1. This appeal arises from a March 3, 1995 order of the Forrest County Circuit Court dismissing
with prejudice the Bill of Exceptions filed by Stanley Carpenter subsequent to the Mayor and Board
of Aldermen of the City of Petal's denial of his request for a zoning variance. Carpenter sought to
place a mobile home on his ninety-two acre farm, zoned Rural Fringe, despite a city ordinance
restricting such residences to designated mobile home parks. Because Carpenter was not afforded
due process, we reverse the order of the circuit court.

                                                  I.

¶2. Stanley Carpenter owns a ninety-two acre parcel of land in an area of Petal, Mississippi zoned as
a Rural Fringe (RF) District. He sought to place a mobile home for his son on a small area of the
property, sited some five hundred feet from the road and protected from view by a stand of mature
trees. According to Section 6.01 of City Ordinance 1979(42),

     The RF District is composed of certain lands and structures in the city having a low density,
     predominately single-family character and additional open area. Although this district differs
     from the rural environment in that its emphasis is upon suburban-urban development rather than
     rural activities, it is recognized that agriculture and the raising of poultry and livestock may still
     be a major activity in this district, and provision is therefore made for limited forms of such
     activity with appropriate safeguard for nearby residences.

Permitted uses within the RF District include agriculture, farming, forestry and livestock production;
nurseries and truck gardens; public or commercial stables and kennels; poultry, livestock and small
animal raising; single-family dwellings; two-family dwellings; accessory uses including signs and
incidental home occupations.

¶3. Section 6.113 of Ordinance 1979(42) and amended Ordinance 1979(42-A 59), defining mobile
home and modular home units,(1) provided that a single mobile home unit or modular home on a
parcel of land outside a mobile home park was a permitted use in RF, R-3, R-4, C-2 and I-1 districts
only as caretaker dwelling units. In December, 1989, that provision was amended by Ordinance 1979
(42-A 60) to provide as follows:

     1. A single mobile home unit or modular home unit on a parcel of land outside of a mobile
     home park shall be a permitted use in the RF (Rural Fringe) district only.

The ordinance was amended again on February 19, 1991 by Ordinance 1979 (42-A 70), which
prohibited the placement of mobile home units outside of approved mobile home parks. The
Statement of Intent of that section of the City's ordinance dealing with mobile homes and modular
homes was amended to provide as follows:

     The purpose of this Section is for the establishment of areas within Petal, Mississippi, for the
     development and expansion of mobile home parks. These mobile home parks shall be developed
     and located so as to provide safe and sanitary living conditions for the occupants and to be
     convenient to employment, shopping centers, schools and other community facilities, and to
     prohibit Single Mobile Home Units from being used and utilized within the City Limits unless
     placement is in an approved Mobile Home Park, as described in this ordinance.

While the rest of the amendment addresses both mobile home units and modular home units, the
Statement of Intent Section makes no mention of modular homes. Section 6.113 of the ordinance
further was amended to govern the use of single mobile home units outside of designated parks:

     1. Mobile home units or Modular Home Units presently existing, in Rural Fringe only, may
     continue as a non-conforming use, even on change of ownership, or occupancy. However, no
     replacement of presently existing Mobile Home Units or Modular Home Units in Rural Fringe
     will be permitted.

No provision was made for use of mobile homes or modular homes as caretaker units or temporary
housing.

¶4. Against this backdrop of changes in the local zoning laws, Carpenter filed an application for a
variance to place a mobile home on a specified site on his land after an earlier petition to put the unit
anywhere on the ninety-two acre property was denied. His request was denied at a properly noticed
variance hearing held by the Board of Aldermen on November 23, 1993.
¶5. At a January 18, 1994 appeal hearing, Carpenter presented to the Board of Aldermen a
stipulation of facts surrounding his request for a variance. Included was a showing of the requests for
variances and/or rezoning granted and refused by the Board of Aldermen since the 1991 amendment
to the mobile home ordinance. The minutes of the Board's meetings indicate that most of the
variances requested have been granted by the Board. Carpenter's attorney advised the Board that
placement of the mobile home on the site would not constitute a nuisance and that because Carpenter
is frequently out of town, his son would serve as a caretaker for the property. He further asserted that
the ordinance was discriminatory and had been applied inconsistently. The Board voted to take the
matter under consideration.

¶6. At the next scheduled meeting of the Board of Aldermen, held on February 1, 1994, without any
notice to Carpenter or his attorneys, a petition opposing the variance was presented to the Board.
Signed by thirty-five residents of the Carterville Community, the petition indicated that these
individuals

     . . .object to the re-zoning and/or variance requested on the Stanley Carpenter property. We
     DO NOT want a mobile home nor a mobile home park placed in our neighborhood by Stanley
     Carpenter, Roger Denham, or anyone else.

At that meeting, the Board unanimously voted to deny Carpenter's appeal of the denial of his petition
for a variance.

¶7. Pursuant to Miss. Code Ann. § 11-51-75, Carpenter filed a notice of appeal of the Board's
decision in the Forrest County Circuit Court on February 9, 1994. In addition, he filed a Bill of
Exceptions on March 10, 1994. His case was consolidated with another variance appeal and the
matters set for oral argument on February 17, 1995. The circuit court found the appeals from the
Board's decisions to be without merit and dismissed Carpenter's petition with prejudice.

                                                  II.

¶8. Carpenter first contends that he was denied procedural due process by the Board's failure to
provide him with notice that a petition opposing his request for a zoning variance would be presented
at the regularly scheduled Board meeting on February 1, 1994 and that a decision on his appeal
would be made at that time.

¶9. In Thrash v. Mayor and Commissioners of the City of Jackson, 498 So. 2d 801 (Miss. 1986),
where this Court rejected procedural due process challenges raised by objectors to the rezoning of
lands contained within the Jackson flood plain, we stated that "the essence of the due process rights,
if any, guaranteed to Thrash and the other Objectors is reasonable advance notice of the substance of
the rezoning proposal together with the opportunity to be heard at all critical stages of the process."
Thrash, 498 So. 2d at 808 (citing Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306,
313, 70 S.Ct. 652, 656, 94 L.Ed. 865, 873 (1950)). The record in that case demonstrated that the
objectors had"ample" advance notice of the substance of the proposed changes and further, that they
were given " full and fair opportunity to present their views." Id.

¶10. In light of the petition opposing Carpenter's variance presented at the February 1, 1994 meeting,
the Mayor and the Board's argument that they were free to take up Carpenter's request for a variance
and to vote on it at their next scheduled meeting without any further notice to him misses the point.
The properly noticed hearing on Carpenter's appeal was held on January 18, 1994. Thus, while
Carpenter had the opportunity to present his case at the January meeting, he did not receive a full and
fair opportunity to respond to the concerns raised by the opponents to his variance at the February 1,
1994 meeting. Couched in the language of Thrash, we therefore find that Carpenter was denied "the
opportunity to be heard at all critical stages of the process."

                                                   III.

¶11. Carpenter next asserts that Ordinance (42-A 70) constitutes impermissible exclusionary zoning
because it limits the placement of mobile homes to designated mobile home parks, thus prohibiting an
individual from locating a mobile home on land he owns and requiring him, instead, to pay rent to the
owner of a mobile home park. He further contends that the ordinance, as drafted, bears no reasonable
relationship to any legitimate governmental interest. The City of Petal counters that the ordinance is a
valid exercise of its police power intended to protect property values in surrounding residential
areas.(2)

¶12. Miss. Code Ann. § 17-1-39 (2) (1989) provides municipalities and counties with the authority to
regulate the zoning of "factory manufactured movable homes" as follows:

     Any municipality or county of this state may adopt and enforce zoning or other land use
     regulations or ordinances relating to factory manufactured movable homes, including, but not
     limited to, regulations and ordinances which establish reasonable appearance and dimensional
     criteria for factory manufactured movable homes, provided that such regulations and ordinances
     do not have the effect of prohibiting factory manufactured movable homes which otherwise
     meet applicable building code requirements from being lawfully located in at least some part or
     portion of the municipality or county.

"Factory manufactured movable home," for purposes of this section, is defined by Miss. Code Ann.
§ 75-49-3(c).(3) Miss. Code Ann. § 17-1-39(1) (1989).

¶13. This Court has held that "[t]he classification of property for zoning purposes is a legislative
rather than a judicial matter." Faircloth v. Lyles, 592 So. 2d 941, 943 (Miss. 1991); W.L. Holcomb,
Inc. v. City of Clarksdale, 217 Miss. 892, 900, 65 So. 2d 281, 284 (1953). Thus, zoning decisions
will not be set aside unless clearly shown to be arbitrary, capricious, discriminatory, illegal or without
a substantial evidentiary basis. Faircloth, 592 So. 2d at 943; Barnes v. Board of Supervisors,
DeSoto County, 553 So. 2d 508, 510 (Miss. 1989). There is a presumption of validity of a governing
body's enactment or amendment of a zoning ordinance and the burden of proof is on the party
asserting its invalidity. Id. Where the point at issue is "fairly debatable," we will not disturb the
zoning authority's action. Id., Saunders v. City of Jackson, 511 So. 2d 902, 906 (Miss. 1987).

¶14. The same standards apply when the constitutionality of a zoning ordinance is challenged. The
issue then is whether the ordinance is a valid exercise of the police power, defined as "'that power
required to be exercised in order to effectively discharge, within the scope of constitutional
limitations, its paramount obligation to promote and protect the health, safety, morals, comfort and
general welfare of the people.'" Great South Fair v. City of Petal, 548 So. 2d 1289, 1292 (Miss.
1989), quoting LaSalle National Bank v. Chicago. 5 Ill. 2d 344, 125 N.E.2d 609 (1955). An
ordinance is a valid exercise of the police power if it is substantially related to the public health,
safety, morals or general welfare. Village of Euclid v. Ambler Realty, 272 U.S. 365, 47 S.Ct. 114,
71 L.Ed. 303 (1926). Substantive due process requirements are met if an ordinance serves a public
purpose, the means adopted are reasonably necessary to accomplish that purpose and the regulation
is not unduly oppressive. Goldblatt v. Town of Hempstead, 369 U.S. 590, 82 S.Ct. 987, 8 L.Ed.2d
130 (1962). "The key inquiry is whether the question [of the existence of a legitimate reason for a
particular zoning ordinance] is 'at least debatable' . . . If it is, there is no denial of substantive due
process as a matter of federal constitutional law." Vance v. Bradley, 440 U.S. 93, 110-111, 99 S.Ct.
939, 949, 59 L.Ed.2d 171 (1979).

¶15. The Mayor and Board of Aldermen assert first that the ordinance is a valid exercise of the police
power because it complies with § 17-1-39 in allowing mobile homes to be located in "at least some
part or portion of the municipality." They argue that if the Legislature had desired to provide for the
location of mobile homes outside of mobile home parks, it could have done so. They further contend
that the ordinance is rationally related to the legitimate government purpose of protecting residential
property values, stating:

     The City of Petal has made a legislative decision to restrict the location of single mobile homes
     to approved mobile home parks. Such an effort at protecting property values of surrounding
     residential areas in the city is a legitimate governmental objective. Restricting mobile homes in
     that manner rationally relates to the protection of those property values.

(emphasis added). Finally, the Mayor and Board argue that the ordinance is reasonable because
Carpenter or any other land owner can establish a mobile home park on his property if he meets the
requirements set out in the ordinance.

¶16. Carpenter contends that there is no nexus between any stated purpose and the absolute
prohibition of mobile homes outside of designated parks. He further argues that more narrowly-
crafted restrictions would better serve the goal or providing safe and sanitary living conditions in
mobile home parks as articulated in Section 6.11 of the ordinance. Finally, he asserts that "the
complete exclusion of private ownership of land for the placement of mobile homes is clearly a denial
of substantive due process in that it bears no rational basis to any governmental interest and/or is not
narrowly tailored to further a substantial governmental interest."

¶17. The Board's assertion that restriction of mobile homes and modular housing to mobile home
parks is necessary to protect property values in surrounding residential areas rings hollow. Were
individual mobile homes and/or other forms of manufactured housing prohibited only in R-1 and R-2
residential districts, it would, at least, be fairly debatable whether the ordinance, as drafted, was
necessary to meet its intended purposes. Prohibiting individual mobile home or even modular home
sites in any area other than designated mobile home parks, however, bears no relationship to the goal
of preserving surrounding residential property values. In the Rural Fringe District, where Carpenter's
property is located, permitted land uses include agriculture, farming, forestry and livestock
production; nurseries and truck gardens; public or commercial stables and kennels; poultry, livestock
and small animal raising; single-family dwellings; two-family dwellings; and accessory uses including
signs and incidental home occupations. As the Mississippi Manufactured Housing Association points
out,
     In the Rural Fringe District, Petal will allow commercial stables, dog runs, pig pens and chicken
     yards within 100 feet of a property line, but have [sic] refused to allow Mr. Carpenter to locate
     his manufactured home 550 feet from the street on a 100 by 200 foot tract in the middle of his
     92 acres.

     *****

     The City of Petal's ordinance, allowing varied poultry, livestock, agricultural and forestry uses
     but disallowing manufactured housing, cannot be based on aesthetic concerns. There is no
     requirement for any screening of old forestry equipment such as scooters, worn out tractors or
     other agricultural equipment, or even pig pens or dog runs.

Further, we fail to see how a blanket prohibition against mobile homes and manufactured housing on
individual sites in any zoning district in the City relates to Section 6.111 of the ordinance's stated
purpose of developing and locating mobile home parks "so as to provide safe and sanitary living
conditions for the occupants and to be convenient to employment, shopping centers, schools and
other community facilities." The provision is more restrictive than what is reasonably necessary to
meet the purposes stated in Article 2 of the Ordinance, the most relevant of which states:

     F. To achieve the design, density, and distribution of housing that will protect and enhance
     residential property values, and facilitate the provision of adequate and economic housing.

In fact, because of its apparent ban against all manufactured housing sited on individual lots anywhere
in the City except in mobile home parks, the restriction in question even could be construed as
contrary to the stated purposes of the Ordinance.

¶18. The Board's assertion that the ordinance is not unreasonable or unduly oppressive because
Carpenter could always obtain a permit to establish a mobile home park on his property likewise is
without merit. Section 6.112 enumerates the requirements for developing a mobile home park. So
stringent are the requirements for a mobile home park that the Board's premise is tantamount to
declaring that it is not unduly burdensome to restrict an individual from building a free-standing store
on his property, because he's allowed to build a mall or strip shopping center there as long as he
provides adequate parking, restaurant and restroom facilities, twenty-four hour security, and sets
aside ten percent of the property for landscaping and a park.

¶19. Courts in other jurisdictions have reached a variety of fact-specific decisions on the issue of
whether zoning restrictions on the placement of mobile homes and manufactured housing violates due
process, depending on the nature of the restriction imposed and its relationship to the stated goals of
the ordinances at issue. Generally, older cases predating stricter federal standards for the construction
and safety of mobile homes and the advent of higher-priced manufactured housing, tend to favor
more restrictive ordinances.(4) See generally J.M. Zitter, Annotation, Validity of Zoning or Building
Regulations Restricting Mobile Homes or trailers to Established Mobile Home or trailer Parks, 17
A.L.R. 4th 106 (1982). In contrast, as the Georgia court found in determining that protection of
property values did not justify an ordinance restricting placement of any manufactured housing to
manufactured home parks,

     . . . considering the improvement of modern manufactured homes; the fact that appropriate
     steps can be taken to minimize the negative impact of the placement of manufactured homes
     near site-built homes; and the oppressive impact of the ordinance on individuals in need of
     manufactured housing, we conclude that the protection of property values cannot justify the
     ordinance's restriction of manufactured homes from all residential areas. See Bourgeois v.
     Parish of St. Tammany, La., 628 F. Supp. 159, 162 (E.D. La.1986). Having reviewed the
     Amendment in view of the facts of this case and the law, we conclude that it is arbitrary and
     unreasonable, and therefore unconstitutional. However,

     [t]his is not to say that a municipality must permit all mobile homes, regardless of size,
     appearance, quality of manufacture or manner of installation on the site, to be placed wherever
     site-built single family homes have been built or are permitted to be built. Nor do we hold that a
     municipality may no longer provide for mobile home parks. We hold only that a per se
     restriction is invalid; if a particular mobile home is excluded from areas other than mobile home
     parks, it must be because it fails to satisfy standards designed to assure that the home will
     compare favorably with other housing that would be allowed on that site, and not merely
     because it is a mobile home.

Cannon v. Coweta County, 260 Ga. 56, 389 S.E.2d 329 (1990), quoting Robinson Township v.
Knoll, 410 Mich. 293, 302 N.W.2d 146, 154 (1981)(footnotes omitted). See also Bourgeois v.
Parish of St. Tammany, La., 628 F. Supp. 159 (E.D. La. 1986)(protection of property values does
not justify restriction of manufactured homes from all residential areas); Geiger v. Zoning Hearing
Board., 510 Pa. 231, 507 A.2d 361 (1986)(zoning ordinance which allowed mobile homes on
individual lots only for related person to provide care for disabled relative was "token exception" to
total prohibition against mobile homes on individual lots and thus impermissible); Luczynski v.
Temple, 203 N.J. Super. 377, 497 A.2d 211 (1985)(ordinance which relegated mobile homes to
mobile home parks without consideration of size, appearance or safety standards had no reasonable
basis and was unconstitutional). The Michigan Court further found that case law and statutes
construing mobile homes as permanent dwellings and permitting them to be taxed as real property
supported its position that there was no basis for a per se restriction against them.(5) Robinson
Township, 302 N.W. 2d at 319-320, citing Koester v. Hunterdon County Board of Taxation, 79
N.J. 381, 399 A.2d 656 (1979); Gates v. Howell, 204 Neb. 256, 282 N.W. 2d 22 (1979).

¶20. In contrast, the Texas District Court found as a matter of law, that an ordinance restricting
mobile homes to "limited areas" within the city did not violate substantive due process rights,
"because a reasonable individual could argue that mobile homes may adversely affect the property
values of surrounding areas." Texas Manufactured Housing Assoc., Inc. v. City of Nederland, 905
F. Supp. 371, 378 (E.D. Texas 1995). However, the Nederland opinion does not indicate how the
aggrieved party's land was zoned and relies only on a state court decision in City of Brookside
Village v. Comeau, 633 S.W. 2d 790 (Tex. 1982), cert. denied, 459 U.S. 1087, 103 S.Ct. 570, 74
L.Ed. 2d 932 (1982). In Comeau, the court found that a town ordinance restricting mobile homes to
mobile home parks and regulating the construction and maintenance of such parks was rationally
related to the protection of public health safety, and welfare. As distinguished from the case sub
judice, very specific and unique facts supported the court's decision: the town had no municipal water
or sewer system, relying instead on septic tanks and individual water wells. Because of the peculiar
soil conditions in the area, drainage was very poor, compounding the town's problems. Further, there
had been a higher incidence of fires in mobile homes and the city had to plan for water well placement
for its small fire department. The Comeau court acknowledged that, at the time of its decision, there
remained in use a great number of mobile homes manufactured prior to the 1976 federal construction
and safety standards laws. Id. at 795. Indeed, the record reflected that more than half of the mobile
homes in Brookside Village were manufactured prior to 1976. Id., n. 6. Thus, the court relied on that
line of cases which has found that "the primary reason for restriction on mobile home location has
been that 'cities . . . found it easier to provide police and fire protection and to regulate health
conditions, as well as to provide necessary services such as water, sewage and lighting.'" Comeau,
633 S.W.2d at 794, quoting State v. Larson, 292 Minn. 350, 195 N.W. 2d 180, 184 (1972). Other
cases on which the City of Petal relies likewise are distinguishable from the case sub judice. See, e.g .
Duggins v. Town of Walnut Grove, 63 N.C. App. 684, 306 S.E.2d 186 (1983)(upheld ordinance
which limited placement of mobile homes but allowed modular homes to be located in any area);
Board of County Commissioners of the County of Jefferson v. Mountain Air Ranch, 192 Colo.
364, 563 P.2d 341 (1977)(where ordinance restricting mobile homes to areas designated R-T was
upheld, resort facility incorrectly asserted that burden was on county to show that trailers constituted
nuisance or a hazard to public health or safety).

                                                  IV.

¶21. Carpenter further asserts that the ordinance constitutes an equal protection violation because it
discriminates against "that certain class of persons unable to afford conventional housing and that
certain class of persons, who, due to economic status, desire to own land and place thereon
affordable housing." Aside from authority supporting his general proposition that no person or class
of persons shall be denied equal protection of the law, Carpenter provides neither authority nor
evidence to support his argument that the ordinance in question discriminates against a particular
class of people. We, therefore, do not consider the argument raised. Ellis v. Ellis, 651 So. 2d 1068,
1073 (Miss. 1995).

                                                   V.

¶22. Carpenter was denied procedural due process by the Board's failure to provide him with notice
that opposition to his request for a variance would be presented at the February 1, 1994 Board
meeting. We therefore reverse the decision of the circuit court dismissing Carpenter's Bill of
Exceptions.

¶23. REVERSED FOR PROCEEDINGS CONSISTENT WITH THIS OPINION.

LEE, C.J., PRATHER, P.J., PITTMAN, BANKS, ROBERTS, SMITH AND MILLS, JJ.,
CONCUR. SULLIVAN, P.J., NOT PARTICIPATING.




1. The parties use the term "mobile home" in their briefs, although the record does not provide any
details of the home Carpenter wished to place on his property.

     Section 5.47 of the Ordinance defines "mobile home" as follows:
     A movable or portable dwelling to be transported on its own chassis and designed without a
     permanent foundation, whether or not a permanent foundation is subsequently provided, which
     may include one or more components that can be retracted for transporting purposes and
     subsequently expanded for additional capacity, or two (2) or more units, separately
     transportable but designed to be joined into one integral unit, as well as a portable dwelling
     composed of a single unit.

     Section 5.50 further defines a "modular unit," stating:

     A modular unit is a factory fabricated transportable building unit designed to be used by itself or
     to be incorporated with similar units at a building site into a modular structure on a permanent
     foundation to be used for residential, commercial, educational or industrial purposes.

The Mississippi Manufactured Housing Association, in its amicus brief, notes that pursuant to Miss.
Code Ann. § 75-49-3(a) and (b), a "manufactured home" is a structure built after June 14, 1976 in
accordance with federal construction and safety standards, while a "mobile home" refers to a
structure built prior to June 14, 1976 and not in conformance with federal standards.

2. The Board's reliance on mobile home ordinances from other Mississippi cities avails it nothing.
While the City of Madison's Zoning Ordinance, adopted in 1992, restricts mobile homes to R-M
residential zones a/k/a mobile home parks, it allows for the temporary location of mobile homes in
other areas during construction or when a house is destroyed. Further, because the ordinance does
not use the term modular home, it could be construed as placing no restrictions on other forms of
manufactured housing. The excerpts included in the record of the City of Ridgeland's Zoning
Regulations, also adopted in 1992, provide for a Mobile Home Park Residential District (R-M). The
sections provided for this Court's review do not indicate whether mobile homes or other types of
manufactured housing are restricted to mobile home parks. Finally, the cover letter attached to
excerpts from the City of Moss Point Zoning Ordinance indicate that although mobile homes are a
permitted use only in R-5 districts (Mobile Home Residential Districts), they are also permitted in A-
1 (Agricultural) areas by special exception, on properties in excess of three acres.

3. Miss. Code Ann. § 75-49-3(c) (1989) defines "factory manufactured movable homes" as including
both mobile homes and relocatable homes. Section 75-49-3 (Supp. 1996), as revised and amended,
however, does not employ the term "factory manufactured movable home," but defines manufactured
home, mobile home, relocatable home and factory-built home. Section 17-1-39 (1) has not been
amended to reflect the changes in § 75-49-3.

We also noted that pursuant to Miss. Code Ann. § 27-53-15 (1994), for tax purposes, the owner of a
mobile home located on land he owns has the option of declaring the structure as real property or
personal property. The statute further provides:

     If the mobile home is to be classified as real property, then the wheels and axles must be
     removed and it must be anchored and blocked in accordance with the rules and procedures
     promulgated by the Commissioner of Insurance of the State of Mississippi. After the wheels and
     axles have been removed and the mobile home has been anchored and blocked in accordance
     with such rules and procedures, the mobile home shall be considered to have been affixed to a
     permanent foundation.
4. See Robinson Township v. Knoll, 410 Mich. 293, 302 N.W. 2d 146 (1980), regarding changing
attitudes toward mobile homes and parks:

     "Community fear of blight can be traced to the low quality of both the early trailers and their
     parking facilities. Economic conditions of the 'thirties, followed by wartime housing shortages
     and rapid relocations of the labor force, pressed many thousands of unattractive trailers into
     permanent use. Often these units were without running water or sanitary facilities. There were
     no construction standards to insure even minimum protection against fire or collapse. They
     were parked in areas which were usually crowded, poorly equipped, and generally unsuited to
     residential use. As a result, conditions in these parks seldom exceeded minimum health and
     sanitation standards. The specter of such parks teeming with tiny trailers made community
     apprehension understandable. But substantial improvements in the quality of both mobile homes
     and park facilities may have undermined the bases for this antipathy today. The mobile home
     currently produced is an attractive, completely furnished, efficiently spacious dwelling for which
     national construction standards have been adopted and enforced by the manufacturers'
     associations."

Id. at 153, quoting Note, Toward an Equitable and Workable Program of Mobile Home Taxation, 71
Yale L.J. 702-703 (1962).

5. As discussed in n. 3, supra, Miss. Code Ann. § 27-53-15 provides mobile home dwellers who own
the land on which their dwelling is located with the option of having the structure taxed as real or
personal property.